Name: Commission Regulation (EC) No 1256/98 of 17 June 1998 fixing, in respect of the 1997/98 marketing year, the actual production of unginned cotton and the amount by which the guide price is to be reduced
 Type: Regulation
 Subject Matter: economic policy;  plant product;  Europe;  agricultural structures and production
 Date Published: nan

 EN Official Journal of the European Communities18. 6. 98 L 173/15 COMMISSION REGULATION (EC) No 1256/98 of 17 June 1998 fixing, in respect of the 1997/98 marketing year, the actual production of unginned cotton and the amount by which the guide price is to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Council Regulation (EC) No 1553/95 (1), Having regard to Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece (2), as last amended by Regulation (EC) No 1553/95, and in particular Article 2(3) and (4) thereof, Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 (3), as amended by Regulation (EC) No 1584/ 96 (4), and in particular Article 9 thereof, Whereas Article 9 of Regulation (EC) No 1554/95 provides that actual production in each marketing year is to be determined each year, account being taken in particular of the quantities for which aid has been requested; whereas application of this criterion results in actual production, in respect of the 1997/98 marketing year, being established at the level set out hereafter; Whereas Article 2(3) of Regulation (EEC) No 1964/87 provides that if actual production determined for Greece and Spain exceeds the guaranteed maximum quantity, the guide price is to be reduced in each Member State where production exceeds its guaranteed national quantity; whereas the calculation of the said reduction varies depending on whether the guaranteed national quantity is exceeded both in Spain and Greece or only in one of those Member States; whereas, in the case under consid- eration, the overrun occurs both in Greece and in Spain; whereas, therefore, under the rules laid down in Article 6(a) of Regulation (EC) No 1554/95, actual production in excess of the guaranteed national quantity is to be calcu- lated in each Member State as a percentage of the guaran- teed national quantity of that Member State, and the guide price is to be reduced by a percentage equal to half the percentage excess; Whereas Article 2(4) of Regulation (EEC) No 1964/87 provides for an increase in aid, if certain conditions are fulfilled, in each Member State where actual production exceeds its guaranteed national quantity; whereas Article 6 of Commission Regulation (EEC) No 1201/89 of 3 May 1989 laying down rules implementing the system of aid for cotton (5), as last amended by Regulation (EC) No 1740/97 (6), sets out the rules for calculating this increase; Whereas the above conditions are satisfied for the 1997/ 98 marketing year; whereas the size of the aid increase for each Member State should therefore be calculated; whereas the application of Article 6 of Regulation (EEC) No 1201/89 results in those amounts being set for the 1997/98 marketing year as indicated hereafter; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 1. (a) For the 1997/98 marketing year, actual production of unginned cotton is fixed at 1 464 840 tonnes, of which 1 085 482 tonnes for Greece and 379 358 tonnes for Spain. (b) For the 1997/98 marketing year, actual production of unginned cotton is fixed at 102 tonnes for Portugal. 2. The amount by which the guide price is to be reduced for the 1997/98 marketing year is fixed at: Ã¯ £ § ECU 20,622/100 kg for Greece, Ã¯ £ § ECU 27,851/100 kg for Spain. 3. The increase in the amount of aid for the 1997/98 marketing year is fixed at: Ã¯ £ § ECU 4,663/100 kg for Greece, Ã¯ £ § ECU 4,663/100 kg for Spain. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (1) OJ L 148, 30. 6. 1995, p. 45. (2) OJ L 184, 3. 7. 1987, p. 14. (3) OJ L 148, 30. 6. 1995, p. 48. (5) OJ L 123, 4. 5. 1989, p. 23. (4) OJ L 206, 16. 8. 1996, p. 16. (6) OJ L 244, 6. 9. 1997, p. 1. EN Official Journal of the European Communities 18. 6. 98L 173/16 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1998. For the Commission Franz FISCHLER Member of the Commission